Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 1 of 27
                                                           lJSl>C SDNY
                                                           DOCUMENT
                                                           ELECTRONICALLY FILED
 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                             DOC#:     &f ~ 1            ~1
 ---------------------------------- X                      DATE FILED:,{              f   1
WAYNE BALIGA, derivatively on
behalf of Link Motion Inc.,

                           Plaintiff,                    18 Civ. 11642        (VM)

        - against -                                     DECISION AND ORDER

 LINK MOTION INC.       (F/K/A NQ MOBILE
 INC. ) , et al. ,

                           Defendants.
 ---------------------------------- X
VICTOR MARRERO, United States District Judge.

        Wayne     Baliga     ("Baliga")     brings         this    case          as       a

 shareholder derivative action on behalf of, and against, Link

 Motion Inc.      ( f / k/ a NQ Mobile Inc. )    ( "Link     Motion"        or        the

 "Company").      Baliga    alleges     that         defendants    Vincent            Shi

 ("Shi"), Jia Lian, and Xiao Yu (collectively, the "Individual

 Defendants" and, together with Link Motion, the "Defendants")

 are    unlawfully     divesting    Link    Motion's        assets,        including

 whole subsidiaries, by selling them without permission from

 shareholders.

        Shi now seeks to dismiss Baliga's suit and responds to

 an    order to    show cause why the           he    should not      be    held in

 contempt for violating an Order of this Court.                    (See 0kt. No.

 35.) For the reasons discussed below, Shi's motion is GRANTED

 in part and DENIED in part.




                                        1
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 2 of 27




                                    I .     BACKGROUND

A. COMPANY BACKGROUND AND PRE-SUIT DISPUTES

        Link   Motion          is   a     Cayman       Islands     company   with     its

 principle headquarters in Beijing,                      China.     ( See "Complaint,"

 Dkt.   No.    1.)   1   It    develops,         licenses,       supports,   and    sells

 software and services focusing on smart car and smart ride

 businesses and associated technologies. The Company maintains

 a portfolio of legacy mobile and productivity applications.

        In 2011, Link Motion held its initial public offering on

 the New York Stock Exchange                     ("NYSE") ,      offering over seven

 million American Depository Shares                       ("ADS") . Over the years,

 Link Motion has continued to offer and issue ADS,                           such that

 the Company has nearly 100 million ADS outstanding to date.

 Baliga is a shareholder who holds ADS in Link Motion.

        According to Baliga, Company operations began to unravel

 in late 2017 after independent investigations and audits of

 the    Company      uncovered          Shi' s    potential       misconduct.      Shi,   a

 Chinese citizen,             has been a part of Link Motion since near

 its inception. He began serving as its Chief Operating Officer

 in October 2005 and became Chairman of the Board of Directors

 (the    "Board")        in    2014.      Shi        allegedly    fabricated    certain



       Except as otherwise noted, the factual background below derives
 from the Complaint and the facts there pleaded, which the Court accepts
 as true for the purposes of ruling on a motion to dismiss. See Ashcroft
 v. Iqbal, 556 U.S. 662, 678 (2009).

                                                 2
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 3 of 27




 transactions      to    benefit    himself          to     the       detriment       of

 shareholders      and   refused   to       step    down        as   the    Board    and

 auditors attempted to investigate the matter.

      As    the     Company      fought           internally,          it    faltered

 externally.    In early 2018,       the Company failed to                   file    its

 required annual SEC Form 20-F as a foreign issuer. In November

 2018, the Finland office of the Company allegedly had to close

 because of the lack of support from Link Motion. According to

 Baliga, a Texas office faces similar prospects of closure. In

 December 2018, the NYSE began procedures to delist Link Motion

 from the exchange.       ( See Dkt. No. 2 4 'JI 2. )

       While the Company faltered,                the    Indi victual       Defendants

 allegedly transferred assets away secretly.                         For example,     in

 October   2018,    the Company transferred two businesses                          to a

 third party without Board approval or notice.

 B. BALIGA BRINGS SUIT

       To stem the loss of assets, on December 13, 2018, Baliga

 initiated this      suit,   bringing claims              for    appointment        of a

 receiver (Count One); breach of fiduciary duties (Count Two);

 unjust enrichment       (Count Three); violation of Section l0(b)

 of the Exchange Act, 15 U.S.C. Section 78j                      ("Section l0(b)")

 (Count Four); violation of Section 20(a) of the Exchange Act,

 15 U.S.C. Section 78t (Count Five). Baliga delivered service

 of   process     upon   Defendants         via    Law     Debenture         Corporate

                                        3
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 4 of 27




 Services Inc.,            Link Motion's agent for service of process.

 (See Dkt. Nos. 16, 17, 18, 19.)

         In conjunction with the filing of the Complaint, which

 effectively          sought      (1)     preliminary          injunctive           relief     to

 restrain       the     trans fer       Link    Motion's        assets;       and     ( 2)    the

 appointment          of    a    receiver        over      Link       Motion     to     regain

 transferred          assets,         Baliga        simultaneously           moved      for     a

 temporary restraining order.                   ( See "TRO Motion," Dkt. No. 63) .

 On December 14, 2018, the Court issued a Temporary Restraining

 Order    (1)   preventing Link Motion from further transferring,

 liquidating,         or     dissipating         any      of   its     assets;        and     (2)

 directing the parties to confer and provide a joint update to

 the    Court    within         one     week    regarding       a     proposed        briefing

 schedule for Baliga' s               preliminary injunction request.                        (See

 "Temporary Restraining Order," Dkt. No. 7.)

         One week later, Baliga and Link Motion submitted a joint

 letter     offering            competing       briefing          schedules         regarding

 Baliga's        requests          for     a        preliminary         injunction            and

 appointment of a receiver.                    (_§ee "December 21 Joint Letter,"

 Dkt.    No.     20.)      The    Court        granted       Link     Motion's        proposed

 briefing       schedule,         directing          it   to    respond        to     Baliga's

 requests       by    January      21,    2019.       (See     Dkt.    No.     21.)    In     the

 meantime,      Link Motion consented to extending the Temporary

 Restraining Order until the Court ruled on the preliminary

                                                4
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 5 of 27




 injunction       request.        Attorneys        from      DLA    Piper         LLP   ("DLA

 Piper")    signed the joint letter as "Counsel for Defendant,

 Link Motion Inc."           (See December 21 Joint Letter at 2.)                       None

 of the     Individual       Defendants        signed the          December 21          Joint

 Letter or otherwise appeared.

        On January 21,         2019,     rather than filing               its brief in

 opposition to a preliminary injunction, Link Motion filed a

 proposed stipulation.             ( See "Proposed Stipulation," Dkt. No.

 22.)   In the      Proposed Stipulation,              Baliga agreed to extend

 Link Motion's time to answer the Complaint to February 20,

 2019, and Link Motion withdrew its opposition to preliminary

 injunctive        relief     and       the       appointment       of        a    receiver.

 Attorneys from DLA Piper signed this letter on behalf of Link

 Motion as well. The Court endorsed the Proposed Stipulation

 the next day.          (See Dkt. No. 23.)

        A   few     days     later,      Baliga       submitted          an       additional

 affidavit in support of the grant of of injunctive relief and

 appointment       of    a   receiver,        outlining       recent      developments.

 (See Dkt. No. 24.) Baliga explained that since he filed suit,

 the NYSE suspended trading of Link Motion ADS, the Company's

 independent        registered          public       accountant          resigned,        and

 employees        were     working      without       pay.     In    light         of   these

 developments, the Court issued a Preliminary Injunction Order

 and    appointed        Robert    W.    Seiden      as   Temporary           Receiver     on

                                              5
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 6 of 27




February 1,       2019.      (See "Preliminary Injunction Order," Dkt.

No. 26.)

        Link Motion never filed an answer or otherwise moved to

dismiss the Complaint by the February 20, 2019 deadline. DLA

Piper's     letter      dated      March     1,    2019,     might    explain     why.

According to the firm,                 even before Baliga filed suit,             Link

Motion was already in arrears with its legal fees.                          ( See "DLA

Piper March 1 Letter," Dkt. No.                   28.)   Nevertheless,      "at Link

Motion's request," DLA Piper appeared "in order to protect

Link Motion's immediate interest" in the litigation.                            (Id. at

 6.)   In the weeks that followed,                however,    Link Motion failed

to     "cooperate       in       the     representation"        or     "respond      to

inquiries" from DLA Piper.                (Id.) As a result, DLA Piper moved

to     withdraw    as     Link    Motion's        counsel    with    Link   Motion's

consent,    as evidenced by an email from Shi.                       (See id.    at 1,

 9.) The Court granted DLA Piper's request.                     ( See id. at 4.)

 C. CONTEMPT PROCEEDINGS AND MOTION TO DISMISS BRIEFING

        On March 14, 2019 Baliga requested that the Court order

 Shi to show cause why he should not be held in contempt.                          (See

 Dkt. Nos. 29, 30.) According to Baliga, Shi was not complying

 with the Preliminary Injunction Order or cooperating with the

 Temporary Receiver. The Court scheduled a show cause hearing

 for March 29, 2019.          (See Dkt. No. 33.)




                                             6
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 7 of 27




      Two    days    before      the    show        cause    hearing,      Shi   finally

 appeared in the action, moving to dismiss the Complaint for

 lack of jurisdiction and opposing the contempt proceedings on

 similar grounds.          (See "Motion to Dismiss," Dkt. No. 37.)

      Shi's core contention is that the Court has no personal

 jurisdiction over          him because             Baliga    failed    to    serve   him

 properly.    (See     id.       at    5,     8.)     Shi    argues     that     without

 jurisdiction, the Complaint must be dismissed as to him, and

 that the Court cannot hold him in contempt for violating the

 Preliminary Injunction Order. Shi also asserts that the Court

 lacks jurisdiction over Link Motion.                       (See id. at 17.)

       Partly given Shi's claim of the Court's lack of personal

 jurisdiction,       rather      than       proceed     before      this     Court,   Shi

 argues that the Court should dismiss based on the forum non

 conveniens doctrine.            In support,         Shi emphasizes Defendants'

 connections to Cayman Islands and China. He points out that

 the Company's assets are abroad and the Temporary Receiver is

 likewise pursuing legal action abroad.                        Shi argues that the

 Cayman Islands is the proper forum.                    (See id. at 15-16.)

       Shi partly challenges                the Complaint           on the merits       as

 well. Shi argues that Baliga has failed to state a claim under

 Section l0(b) because there are no allegations regarding "the

 purchase    or     sale    of    securities"          or    that    Shi     acted    with

 scienter.    (Id. at 8-9.)           Thus,       according to Shi, Counts Four

                                              7
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 8 of 27




 and Five, which are predicated upon a Section l0(b) violation,

must be dismissed pursuant to Rule 12 (b) ( 6)                           of the       Federal

 Rules of Civil Procedure               ( "Rule 12 (b) ( 6) ") .

        Shi separately contests the Preliminary Injunction Order

 as    well,    in   three    different           ways.   First,        Shi     claims      the

 Company's purported consent to the appointment of a receiver

 through stipulation was invalid because Baliga presented no

 evidence that the Board consented to such action.                                  Next,   Shi

 argues that the Court did not make the necessary findings to

 appoint a receiver.          ( See id.       at 12-13.)          Finally,      Shi argues

 that    the    appointment        of   a   receiver      violates        a    Chinese      law

 requiring the Company's                Board to be Chinese citizens.                       (See

 id. at 14.)

        After hearing argument at the March 29,                          2019 show cause

 hearing       regarding     contempt        proceedings          for    Shi,       the   Court

 adjourned without resolving whether to hold Shi in contempt

 and    ordered Baliga        to    respond        to   Shi' s    Motion       to    Dismiss.

 (See 0kt.       Minute Entry for            3/29/2019.)         Baliga responded on

 April 26,      2019.   (See "Opposition," 0kt. No.                     51.)

        Baliga concedes that service was improper over Shi but

 requests       additional     time         for    service       and     permission         for

 alternative service under Rule 4 ( f) ( 3)                      of the Federal Rules




                                              8
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 9 of 27




 of   Civil    Procedure        ("Rule     4(f)(3)").       (See     id.    at    30.)   2


 Notwithstanding         the   lack of proper           service,    Baliga       argues

 that Shi has enough minimum contacts with New York for the

 Court to exercise personal jurisdiction over Shi.

         Baliga   also    defends    the       Court's    exercise     of personal

 jurisdiction over Link Motion under numerous theories. First,

 as a procedural matter, Baliga claims that Shi lacks standing

 to raise any arguments on Link Motion's behalf.                       (See id.      at

 7-8.)    Second,   Baliga argues that Link Motion forfeited any

 personal     jurisdiction defense by failing to respond to the

 Complaint by the February 20, 2019 deadline.                      (See id. at 10.)

 Third, Baliga relies on a forum selection clause between the

 Company and Deutsche Bank Trust Company Americas                          ("Deutsche

 Bank") in connection with the Company listing ADS on the NYSE.

 ( See id.    at 11.)     Finally,   Baliga argues that the Court has

 general and specific jurisdiction over Link Motion.                         (See id.

 at 11-17.)

         In   addition     to    defending        the     Court's     exercise       of

 personal jurisdiction over Shi, Baliga defends his choice of

 forum. Baliga argues that the public and private interests in




       The Opposition does not include page numbers. As such, the Court
 considers the Opposition's cover page as the first page, the subsequent
 table of contents as the second page, and so forth, and pincites to the
 Opposition follow that convention.

                                           9
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 10 of 27




 the   case    support     his     choice         of    forum,        and    no   adequate

 alternative forum exists.

       On the merits,        Baliga asserts              that    he      states a    claim

 under Section l0(b),         providing documentary evidence of his

 purchases of Link Motion securities from 2014 to 2018.                                (See

 id. at 24-25 (citing Dkt. No. 49-8) .)

       Baliga then defends             the    Preliminary Injunction Order.

 Baliga points out that Shi still has not                             responded to the

 various      submissions        filed       in        support        the     Preliminary

 Injunction     Order,     which       included         documentary         evidence    and

 various      affirmations.        Baliga         similarly        reemphasizes         the

 largely      uncontroverted       allegations            of    Shi' s      noncompliance

 with the Preliminary Injunction Order that he argues justify

 civil contempt.      Baliga also challenges Shi's assertion that

 DLA Piper acted without authority.

       Shi replied on May 22, 2019.                    (See "Reply," Dkt. No. 62.)

 Beyond supporting the points argued in the Motion to Dismiss,

 Shi defends his standing to raise arguments on behalf of Link

 Motion.

                                 II.     DISCUSSION

 A. PERSONAL JURISDICTION OVER SHI

       "The     lawful    exercise       of       personal       jurisdiction          by   a

 federal      court      requires       satisfaction             of      three     primary

 requirements." Licci ex rel. Licci v. Lebanese Canadian Bank,

                                             10
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 11 of 27




 SAL,    673    F.3d 50,       59        (2d Cir.      2012).     First,       the plaintiff

 must properly deliver service of process upon the defendant.

 See id.       Second,     the plaintiff must have a "statutory basis

 for     personal        jurisdiction            that    renders      such           service        of

 process       effective."          Id.     Third,      the     exercise         of     personal

 jurisdiction must comport with due process. See id. at 60.

         Baliga does not attempt to defend his service of process

 on Link Motion's agent as proper regarding Shi. Rather, Baliga

 effectively concedes that service was improper by requesting

 permission to serve Shi alternatively. The Court finds that

 Shi has not received proper service of process.

         Without proper service of process,                         the Court does not

 have personal jurisdiction over Shi, see id., and two results

 follow.       First,     the Court must dismiss                  the Complaint as                  to

 Shi.      Second,      the    Court        cannot      hold    Shi      in     contempt          for

 violating       the      Preliminary             Injunction       Order.            See,      ~,

 Comverse,       Inc.     v.   Am.       Telecomms. ,      Inc.    Chile,        No.        0 7 Ci v.

  11121,    2 0 0 9 WL    4 6 4 4 4 6,    at    * 2 n. 4 ( S. D. N. Y.        Feb.     2 4,    2 0 0 9)

  ("Without personal jurisdiction over [executives of defendant

  company],      this Court cannot hold them in contempt."                                    (citing

 New York State Nat'l Org.                     for Women v. Terry,             961 F.2d 390,

  400 (2d Cir. 1992), vacated on other grounds sub nom. Pearson

  v. Planned Parenthood Margaret Sanger Clinic (Manhattan), 507

  U.S.   901    (1993))).

                                                  11
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 12 of 27




         Baliga cannot overcome the                   lack of proper service to

 avoid    either         result.       Al though     Baliga      is   correct       that       Shi

 almost certainly has the minimum contacts necessary with the

 United       States      and    the    forum    state      to    satisfy due        process

 concerns,     3    service       of    process       is   mandatory         for    personal

 jurisdiction.

         Despite         the     lack    of     personal         jurisdiction,           Baliga

 attempts to justify a finding of civil contempt by casting

 Shi as a non-party. According to Baliga, as long as Shi had

 actual notice of the Preliminary Injunction Order, the Court

 can find Shi in contempt even if he is no longer a party to

 the suit. Baliga relies exclusively on a pair of state court

 decisions for this argument.                      ( See Opposition at 2 6               (citing

 McCormick v. Axelrod, 466 N.Y.S.2d 279 (1983); Power Auth. v.

 Moeller, 395 N.Y.S.2d 497                 (App. Div. 3d Dep't 1977)) .)

         As    a preliminary matter,                 Baliga does       not    explain his

 choice       to    cite       only    state    cases      discussing       state        law    in

 support       of        his    argument.        Because         contempt         proceedings

  implicate        the     "vindication         of   the    authority        of    the    court

               [ T] he rule of          [Erie Railroad Co.            v.    Tompkins,          304


       Indeed, Shi does not seriously contest personal jurisdiction on
 minimum contacts grounds in the Motion to Dismiss beyond a single
 conclusory sentence ( see Motion to Dismiss at 12) and courts routinely
 exercise  personal   jurisdiction  in  securities  cases   over  foreign
 executives that are alleged to have "exercised control over or signed
 fraudulent SEC statements." Das v. Rio Tinto PLC, 332 F. Supp. 3d 78 6,
 801 (S.D.N.Y. 2018); see also In re Banco Bradesco S.A. Sec. Litig., 277
 F. Supp. 3d 600, 643 (S.D.N.Y. 2017).

                                                12
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 13 of 27




 U.S. 64, 58 (1938)] does not apply[.]" New York ex rel. Abrams

 v. Terry,      45 F.3d 17, 23-24          (2d Cir. 1995). That is, federal

 law, not state law, applies.

        Under             applicable             federal          law,           alleged

 contemnors           including non-parties -- must receive proper

 service of process before contempt proceedings can begin. See

 Rule   83. 6   of    the       Local    Civil   Rules     of   the     United    States

 District Courts for the Southern and Eastern Districts of New

 York   ("Where the alleged contemnor [has not appeared]

 service shall be made personally,                      together with a          copy of

 this Local Civil Rule 83.6, in the manner provided for by the

 Federal      Rules       of    Civil    Procedure       for    the     service    of    a

 summons."); First City, Texas Houston, N.A. v. Rafidain Bank,

 281 F.3d 48,        55    (2d Cir. 2002)         (requiring proper service of

 subpoena in order to hold alleged contemnor in contempt for

 violating subpoena); Soundkillers LLC v. Young Money Entm't,

 LLC, No. 14 Civ. 7980, 2016 WL 4990257, at *4                          (S.D.N.Y. Aug.

  2, 2016), report and recommendation adopted, 2016 WL 4926198

  (S.D.N.Y.     Sept.     15,    2016)    ("Thus,   the directors or officers

 of a corporation which is a party to an action may be held

 personally in contempt for                      noncompliance with a subpoena

  or court order                    provided that these individuals have

 been   served with            process    and    that    the    Court    has   personal

  jurisdiction over them."                (internal     citation omitted));             see

                                            13
                                                             --------------------


Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 14 of 27




 also 9 Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane,

 Federal Practice and Procedure               §   2960 (3d ed. 2019)           (in civil

 contempt         proceedings,      parties        "not   already       within         the

 jurisdiction of the court .                      must be served with process

 as in any other civil action")

          But even if New York state law applied, the same results

 follow. "Contempt proceedings may move forward upon a showing

 of actual notice,          but only as long as the court making the

 contempt finding already has personal jurisdiction over the

 defendant." United States v. Thompson, 921 F.3d 82, 87-88 (2d

 Cir.      2019)     (citing   People    v.       Mccowan,     629   N.Y.S.2d          163

  ( 1995)) .

          Accordingly,      the Court grants Shi' s Motion to Dismiss

 and dismisses the Complaint in its entirety as to Shi without

 prejudice.

 B. ALTERNATIVE SERVICE

          Baliga can rectify the dismissal of Shi in this case by

 properly serving him.             Because Shi       is   located in a          foreign

  country,        Federal   Rule   of   Civil      Procedure     4 ( f) ( 1)    permits

  Baliga to serve Shi "by any internationally agreed means of

  service that is reasonably calculated to give notice, such as

  those authorized by the Hague Convention." Fed.                        R.     Civ.    P.

  4 ( f) ( 1) .




                                          14
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 15 of 27




       Baliga has not even attempted to comply with the Hague

 Convention.       Rather,     he   seeks      permission       for    alternative

 service under Rule 4 (f) (3)            either "through email or via the

 Company's registered agent." (Opposition at 30.) Baliga notes

 that courts in this district have previously permitted such

 service in cases involving effecting service in China.                           (See

 id. at 30-31 (citing In GLG Life Tech Corp. Sec. Litig., 287

 F.R.D. 262    (S.D.N.Y. 2012)) .)

       As Shi points out,           whether to exercise discretion and

 grant alternative service requires courts to evaluate "(l) a

 showing    that     the     plaintiff      has    reasonably         attempted    to

 effectuate service on the defendant,                  and   (2)    a showing that

 the circumstances are such that the court's intervention is

 necessary." Wei Su v. Sotheby's, Inc., No. 17 Civ. 4577, 2018

 WL 4804675,    at *3        (S.D.N.Y.    Oct.    3,   2018).      Baliga does not

 address either of these requirements.

       The Court is mindful of Baliga's allegations and desire

 to move quickly. However, those reasons are no excuse to flout

 procedural rules, especially without support for his request.

 The plaintiff seeking alternative service in GLG Life Tech,

  for example, attempted to obtain the defendant's residential

 address   in China and submitted an affidavit                       regarding the

 difficulty and       delay of      service       of   process      in China.     287




                                          15
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 16 of 27




 F.R.D.      at 264,       266-68.    Baliga has made no such showing or

 attempt here.

        For      all      these     reasons,             the    Court     denies,      without

 prejudice,       Baliga's request for alternative service.                               Baliga

 may move again for permission for alternative service under

 Rule 4 ( f) ( 3)      upon a proper showing that such an al terna ti ve

 is required or warranted.

 C. FORUM NON CONVENIENS

        Under       the    forum     non       conveniens          doctrine,        the    Court

 "assesses the appropriateness of litigating the action in the

 plaintiff's choice of forum,                       as opposed to the alternative

 venue,      by balancing the private interests of the litigants

 and the public interest concerns of the court." Turedi v.

 Coca     Cola    Co.,      460   F. Supp. 2d              507,    521    (S.D.N.Y.       2006),

 aff' d, 343 Fed. App' x 623               (2d Cir. 2009)

        To    justify dismissal on forum non conveniens grounds,

 Shi    emphasizes         the    international                quality    of    this    action.

 Specifically,            Link Motion          is    a    Cayman     Islands     corporation

 that operates and has most of its assets in China, requiring

 the    Temporary          Receiver       to    proceed           simultaneously          in   the

 courts of those countries to discharge his duties.                                    But the

 international            quality    of    the           action    does   not    necessitate

 dismissal on forum non conveniens ground.                                Rather,      Shi must

 point to tangible public or private hardships that outweigh

                                                    16
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 17 of 27




 Baliga's choice of forum, such as "the relative ease of access

 to sources of proof; availability of compulsory process for

 attendance of unwilling, and the cost of obtaining attendance

 of willing, witnesses .             . and all other practical problems

 that make trial of a case easy, expeditious and inexpensive."

 Aguinda v.      Texaco,     Inc.,   303 F.3d 470,     479     (2d Cir.       2002)

  (quoting Gulf Oil Corp. v. Gilbert, 330 U.S. 501, 508 (1947)).

        Despite quoting that test, Shi references none of these

 considerations.       Nor does      he   explain why litigating in the

 Cayman    Islands     would    be   more      appropriate.     This   proposed

 alternative      is   particularly        unpersuasive       given    that     his

 concerns    about     the   alleged      China-centric      quality    of     this

 action would seemingly apply equally when litigating in the

 Cayman Islands.

        In contrast, Baliga explains in great detail the public

 and private interests supporting the New York forum.                     First,

 Baliga points out that the claims arise from Link Motion's

 listing of securities on the NYSE, implicating United States

  securities laws designed to protect United States investors.

 Moreover,    Baliga emphasizes that            securities and misconduct

  claims like his typically involve documentary evidence which

  are   easily   accessed      electronically.      Finally,     Baliga       notes

  that the Court must generally defer to his choice of forum.




                                          17
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 18 of 27




 See Iragorri v. United Techs. Corp., 274 F.3d 65, 71 (2d Cir.

 2001). Shi addresses none of these arguments in his Reply.

          Baliga    is    correct.     Given     the    resources      available        to

 Defendants, the type of evidence this case likely requires,

 and      the   interest        of   protecting     United      States    investors,

 especially in securities transactions involving the shares of

 foreign entities, the Court finds that the balance of public

 and      private        interests     in    this      action       counsel     against

 dismissal.        Therefore,        the    Court      denies    Shi's    Motion        to

  Dismiss on forum non conveniens grounds.

  D. SECTION 10 (B) CLAIM

          Rule 12(b) (6) provides for dismissal of a complaint for

  "failure to state a claim upon which relief can be granted."

  Fed. R. Civ. P. 12 (b) (6). "To survive a motion to dismiss, a

  complaint must contain sufficient factual matter, accepted as

  true,    to   'state a claim to relief that is plausible on its

  face."' Ashcroft v. Iqbal, 556 U.S.                  662,   678    (2009)    (quoting

  Bell Atl. Corp. v. Twombly,               550 U.S.     544,   570    (2007)). This

  standard is met "when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that

  the defendant is liable for the misconduct alleged." Id.                               A

  complaint should be dismissed if the plaintiff has not offered

  factual allegations sufficient to render the claims facially

  plausible.       See    id.    However,    a   court    should not          dismiss    a

                                            18
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 19 of 27




 complaint           for    failure       to     state     a     claim      if    the      factual

 allegations sufficiently "raise a right to relief above the

 speculative level." Twombly,                     550 U.S. at 555.

          Shi moves         to   dismiss        Counts    Four and          Five,    which are

 predicated upon a violation of Section l0(b).                                   An essential

 element        of    a    securities      claim under            Section        10 (b)    is    the

 purchase or sale of securities. S e e , ~ , Solow v. Citigroup,

  Inc.,    507       F.    App'x 81,      82     (2d Cir.      2013).       Shi argues that

 Baliga has failed to allege this element. Shi is correct.

          Although Baliga has now provided ample evidence in his

 Opposition and its associated exhibits that he did,                                      in fact,

 purchase or sell Link Motion ADS, he did not plead so in his

 Complaint.           Baliga        may    not     amend       his      Complaint          through

 briefing and exhibits. See, e.g., Kleinman v. Elan Corp., 706

  F.3d 145,          153    (2d Cir.      2013).       Thus,     the Court grants Shi's

 Motion to Dismiss with respect to Counts Four and Five without

 prejudice.           Further,      the Court grants Baliga leave to amend

  the Complaint to include the necessary allegations.

  E. VALIDITY OF THE PRELIMINARY INJUNCTION ORDER

          Beyond          arguing    for       dismissal         of   the     Complaint          and

  against finding him in contempt, Shi also attacks the validity

  of the    Preliminary Injunction Order,                         and specifically,              the

  Court's       appointment          of   the    Temporary        Receiver.         Shi     claims

  that    DLA    Piper       could not         consent      to    the    appointment            of   a

                                                  19
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 20 of 27




  receiver        and      that     the     Court      has    not     made     the    necessary

  findings to justify the appointment of a receiver. Shi argues

  finally that the appointment of a non-Chinese citizen as a

  receiver violates Chinese law. In response, Baliga reiterates

  the posture of the case and difficulties facing Link Motion

  investors,          and     questions       Shi' s     standing         to   challenge      the

  Preliminary Injunction Order on behalf of Link Motion.                                       On

  Reply,    Shi asserts             that    he has       suffered an injury-in-fact

  sufficient          to     confer       standing      to    contest        the     Preliminary

  Injunction Order.

          Generally,          one     defendant         cannot        raise     arguments      on

  behalf of another.                See,    ~'         In GLG Life Tech Corp.                Sec.

  Litig.,       287     F.R.D.      262,    265     (S.D.N.Y.        2012).    Shi's injury-

  in-fact argument is in tension with his contention that the

  Court     has       no    personal       jurisdiction         over      him because        non-

  parties seeking to invoke standing to be heard on a matter

  generally        must       move     to     intervene         and       willingly      subject

  themselves to the Court's jurisdiction.

          Nevertheless, without deciding whether Shi is permitted

  to     raise        such     arguments,         the        Court    will     exercise       its

  discretion          to     consider       his   arguments          as   though      they   were

  raised by an amicus curiae.                       See id.      (considering arguments

  made     by     defendant           company        about       service       on      executive

  defendants as if they were made by an amicus curiae)

                                                  20
                                                        -----------------------------


Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 21 of 27




          None      of     Shi's      arguments       against      the     Preliminary

  Injunction Order and appointment of the Temporary Receiver

  are persuasive.           Shi    focuses     on the behavior of DLA Piper,

  which represented Link Motion,                    apparently without pay,          from

  at least December 21, 2018 to March 1, 2019. Shi argues that

  Baliga presents no proof that the Board permitted DLA Piper

  to consent to the appointment of a receiver,                           and he claims

  that the Board,           in fact,      did not consent.         Shi also argues,

  without     citing any case law,              that Baliga needed to           submit

  proof of the Board's consent to DLA Piper's actions.

          Shi's focus on whether DLA Piper could or did consent to

  some action misses a critical detail: neither Link Motion nor

  Shi     ever      opposed     the    motion       leading   to   the     Preliminary

  Injunction Order. Baliga has submitted multiple declarations

  and other documents outlining the perilous situation of the

  Company which were -- and still are -- unrefuted. The Court

  clarifies that these submissions are sufficient to show that

  the appointment of the Temporary Receiver was necessary to

  protect against the "the imminent danger of the property being

  lost." United States Bank Nat' 1 Ass' n v.                       Nesbitt    Bellevue

  Prop.    LLC,      859   F.     Supp.   2d   602,    610    (S.D.N.Y.     2012).    For

  example,       Baliga has provided evidence that                  ( 1)   Link Motion

  has     transferred       substantial        assets    without     notice     to    the

  Board;     ( 2)    Link Motion has failed to make required filings

                                               21
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 22 of 27




  with the SEC;     (3)     employees have gone without pay;                  and    (4)

  Shi has fired employees and ordered documents removed. These

  behaviors are precisely the kind of actions that warrant the

  appointment of a receiver.            Indeed,         "perhaps one of the most

  frequent settings in which federal equity receivers have been

  employed in recent years is as an incident to a stockholder

  suit to prevent the impairment of corporate assets." 9 Charles

  Alan   Wright,   Arthur        R.   Miller,       &   Mary   Kay   Kane,     Federal

  Practice and Procedure§ 2983                (3d ed. 2019).

         Lastly,   Shi     claims     that    appointment       of   the     Temporary

  Receiver violates Chinese law and threatens to destroy all

  remaining   value       of    Link Motion.        Shi    greatly      extends     this

  argument on Reply by asserting that the Court must conduct a

  conflicts of law analysis             to determine           if the    Preliminary

  Injunction Order comports with international principles of

  comity.   ( See Reply at 12.)

         "International comity comes into play only when there is

  a true conflict between American law and that of a foreign

  jurisdiction." In re Picard,               917 F.3d 85, 102 (2d Cir. 2019)

  (internal quotation marks omitted).                    "A true conflict exists

  if compliance with the regulatory laws of both countries would

  be   impossible."       Id.    ( internal       quotation marks        omitted)      A

  party's mere allegation of a conflict will not suffice; the

  record needs     to demonstrate            the    conflict     clearly.     See    id.

                                             22
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 23 of 27




  Thus,    when asserting issues of foreign law,                               parties should

  generally identify the foreign laws at issue,                                 submit expert

  opinions,      and provide translated primary source materials.

  See, e.g., Haywin Textile Prods. v. Int'l Fin. Inv. & Commerce

  Bank, Ltd., 137 F. Supp. 2d 431, 435 (S.D.N.Y. 2001).

          Shi provides no expert analysis                         on this        argument      and

  cites no Chinese laws. Instead, Shi relies exclusively on the

  Company's          prior     SEC          filings       describing           its     corporate

  structure.          These    filings           are     insufficient          to    raise     the

  prospect       of a    true        conflict,          and the    Court       finds    no   such

  conflict       based        on      Shi's      submissions.         For       example,       Shi

  emphasizes          language        from       the    Company's        SEC     filings     that

  Chinese     law      prohibits           him    from     "providing          any   assistance

            to       foreign        investors"          but    neglects        to    quote     the

  remainder of the sentence.                     ( See Dkt. No.       60 at 6.)        The full

  sentence           states        " [a]     domestic          company      that       holds     a

  telecommunications value-added services operation license is

  prohibited from                          providing resources                       to foreign

  investors           that     conduct            value-added         telecommunications

  business illegally in China."                         (Id.   at 4   ( emphasis added) . )

  Given that Baliga alleges that Link Motion may no longer be

  a going concern at this point,                        it is not clear that it even

  conducts       a    "value-added            telecommunications               business"     such

  that this provision still applies.

                                                   23
                                                                  -~----·---------


Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 24 of 27




        In   sum,      the   Court    declines     to   vacate    the    Preliminary

  Injunction Order.

  F. PERSONAL JURISDICTION OVER LINK MOTION

        Apart from contesting the Court's personal jurisdiction

  over himself, Shi challenges the Court's exercise of personal

  jurisdiction over Link Motion as well.

        Again,      the      Court    doubts     whether    Shi    can    raise      such

  arguments on behalf of Link Motion. See United States Catholic

  Conference v.        Abortion Rights Mobilization,               Inc.,      487    U.S.

  72,   76-77       (1988)     (non-party        witness     contesting       a     civil

  contempt    finding        "has    no   legitimate       interest"     in   "raising

  matters"      such    as    "the     District    Court's     lack      of   personal

  jurisdiction" over a party).

        But, even if the Court were to consider such arguments,

  they are unavailing.             In the Motion to Dismiss,             Shi's entire

  substantive argument about the Court's lack of jurisdiction

  over Link Motion states only:

        [Tl his Court lacks jurisdiction over Shi because the
        securities claims fail to state a cause of action and
        the common law claims fail for lack of jurisdiction. For
        the    same  reasons,  this   Court   lack[s]   personal
        jurisdiction over Link Motion .

  (Motion to Dismiss at 17.)

        Critically,          Shi     premised    his    argument      regarding       the

  Court's lack of personal jurisdiction over him on the failure

  to receive proper service of process.                    However,      the argument


                                            24
                                                                  -------~----   --··~------~

Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 25 of 27




  that Baliga wrongfully served Shi at Link Motion's agent for

  service cannot apply to Link Motion itself.                                    As    such,       this

  argument is unfounded and unavailing.

          Shi   attempts       to    salvage        his    argument          in       his    Reply,

  devoting      five   pages        to    argue     that    the   Court               lacked       both

  general and specific jurisdiction over Link Motion, and that

  Link Motion did not consent to personal jurisdiction. These

  new arguments are a substantial departure from the few lines

  Shi devoted in his Motion to Dismiss. As the Court explains

  in     Rule   II.D   of    its         Individual       Practices,             it    "will        not

  consider new matters raised in replies for the first time."

  See also Bertuglia v. City of New York, 839 F. Supp. 2d 703,

  737    (S.D.N.Y.     2012)    ("[A]rguments raised for the first time

  in reply should not be considered,                       because the plaintiff[]

  had no opportunity to respond to those new arguments.").

          Despite these hurdles, even if the Court were to consider

  Shi's arguments,          they would be unavailing. At this stage of

  the      proceedings,             the      Court         must      credit                 Baliga's

  uncontroverted        allegations          of     corporate       mismanagement                   and

  fraud that is harming United States investors such as himself.

  See,    e.g., MacDermid,           Inc. v.      Deiter,     702 F.3d 725,                  727    (2d

  Cir.     2012)     These     allegations          are    sufficient             to    establish

  personal jurisdiction and courts repeatedly exercise personal

  jurisdiction over public companies that target United States

                                               25
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 26 of 27




  investors in similar circumstances. S e e , ~ ' SEC v. Share£,

  924   F.    Supp.     2d   539,    547        (S.D.N.Y.    2013).   No     unique

  considerations exist here to support the Court's declining to

  exercise        jurisdiction.     Therefore,       the    Court   denies    Shi's

  Motion     to    Dismiss   Baliga' s     claims    against    Link Motion      on

  personal jurisdiction grounds.




                                           26
Case 1:18-cv-11642-VM-DCF Document 64 Filed 06/11/19 Page 27 of 27




                                   III. ORDER

        Accordingly, for the reasons stated above it is hereby,

        ORDERED      that   the   motion      ( 0kt.     No.    35.)     of     Defendant

 Vincent Wenyong Shi          ("Shi")    to dismiss the complaint                      ( 0kt.

  No.   1)   of plaintiff Wayne Baliga               ("Baliga")        is GRANTED IN

  PART and DENIED IN PART.          Counts Four and Five are dismissed

  without prejudice. Shi is dismissed from the case for lack of

  personal jurisdiction without prejudice to Baliga's further

  endeavor to serve Shi properly. It is further

        ORDERED that Baliga is granted leave to file an amended

  complaint as to Counts Four and Five within two weeks of the

  date of entry of this Order. It is further

        ORDERED      that   the   request       of       Baliga    for    alternative

  service    under    Federal     Rule   of    Civil       Procedure          4 ( f) ( 3)   is

  denied without prejudice.



  SO ORDERED.

  Dated:       New York, New York
               11 June 2019



                                                (    7
                                                               VICTOR MARRERO
                                                                   U.S.D.J.




                                         27
